Citation Nr: 1101179	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  09-04 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to a compensable disability rating for a residual 
surgical scar on the lower abdomen.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 






INTRODUCTION

The Veteran had active naval service from November 1946 to April 
1956, from June 1956 to June 1962, and from August 1962 to March 
1968.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).


FINDING OF FACT

The Veteran has a well healed, nontender scar, superficial scar 
on his lower abdomen involving an area less than 144 square 
inches and productive of no limitation of function.


CONCLUSION OF LAW

The criteria for a compensable disability rating for a lower 
abdomen residual surgical scar have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.31, 4.118, Diagnostic Codes 
7801, 7802, 7803, 7804, 7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004). 

The record reflects that prior to the initial adjudication of the 
claim, the Veteran was mailed a letter in November 2006 advising 
him of what the evidence must show and of the respective duties 
of VA and the claimant in obtaining evidence.  The November 2006 
letter also provided the Veteran with appropriate notice with 
respect to the disability-rating and effective-date elements of 
his claim.  

The Board also finds the Veteran has been afforded adequate 
assistance in response to his claim.  The Veteran's service 
treatment records (STRs) are on file.  The Veteran was afforded 
the appropriate VA examination.  Neither the Veteran nor his 
representative has identified any outstanding evidence, to 
include medical records, which could be obtained to substantiate 
the claim.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim. 


Legal Criteria

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2010).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).

The Board notes that during the pendency of this appeal, the 
criteria used for rating scars was amended, effective October 
2008.  The new criteria are only applicable to claims filed on or 
after the change, unless otherwise requested by the Veteran.  
There is no evidence of record indicating that the Veteran has 
expressed a desire to have his claim considered under the new 
criteria.  Therefore, the Board will consider the Veteran's claim 
under the criteria in place at the time the Veteran filed his 
claim in October 2006.

Scars, other than on the head, face, or neck, that are deep or 
that cause limited motion are rated under 38 C.F.R. § 4.118, 
Diagnostic Code 7801.  Under this code, a 10 percent disability 
rating is warranted for a scar or scars with an area or areas 
exceeding 6 square inches (39 square centimeters (cm)).  A 20 
percent disability rating is warranted for a scar or scars with 
an area or areas exceeding 12 square inches (77 square cm).  A 30 
percent disability rating is warranted for a scar or scars with 
an area or areas exceeding 72 square inches (465 square cm).  A 
maximum 40 percent disability rating is warranted for a scar or 
scars with an area or areas exceeding 144 square inches (929 
square cm).   38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).

There are two notes following Diagnostic Code 7801.  Note 1 
provides that scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of extremities 
or trunk, will be separately rated and combined in accordance 
with 38 C.F.R. § 4.25.  Note 2 provides that a deep scar is one 
associated with soft tissue damage.  38 C.F.R. § 4.118, 
Diagnostic Code 7801 (2008).

Scars, other than on the head, face, or neck, that are 
superficial and that do not cause limited motion are rated under 
38 C.F.R. § 4.118, Diagnostic Code 7802.  Under this code, a 10 
percent disability rating is warranted for a scar or scars with 
an area or areas exceeding 144 square inches (929 square cm).  
38 C.F.R. § 4.118, Diagnostic Code 7802 (2008).  Note 2 following 
this diagnostic code provides that a superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118, Diagnostic Code 7802 (2008).

A 10 percent evaluation is authorized for superficial, unstable 
scars.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).  A note 
following this diagnostic code provides that an unstable scar is 
one where, for any reason, there is frequent loss of covering of 
the skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803 
(2008).

A 10 percent evaluation is authorized for superficial scars that 
are painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 
7804 (2008).

Scars may also be rated based on the limitation of function of 
the affected part.  38 C.F.R. § 4.118, Diagnostic Codes 7805 
(2008).

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero percent 
evaluation, a zero percent evaluation will be assigned when the 
required symptomatology is not shown. 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary. The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary. When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant. 38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim. Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2010) and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating purposes.

In his October 2006 claim for an increased rating, the Veteran 
asserted that his lower abdominal scar was painful.  

In December 2006, the Veteran was afforded a VA examination.  At 
that time, the Veteran reported that he had undergone surgery 
while in active service for treatment of an infected/inflamed 
umbilicus.  The Veteran reported that during surgery they ended 
up removing the whole naval/umbilicus.  Upon physical 
examination, the Veteran had a scar on the abdomen which started 
at the area where the umbilicus should be and went down to the 
suprapubic region.  The scar measured 22 cm in length and was 
linear.  The scar was not tender or adherent to underlying 
tissue.  The scar was smooth.  There was no ulceration, 
elevation, depression, loss of tissue, inflammation, or 
disfigurement.  The scar's color was the same as the surrounding 
skin.  There was no limitation of function as a result of the 
scar.  

The Board finds that the Veteran is not entitled to a compensable 
disability rating for his lower abdominal surgical scar.  In this 
regard, the Board notes that there is no objective evidence that 
the scar is painful or tender.  While the Veteran has asserted 
that his scar was painful, there was no objective evidence 
obtained at the VA examination indicating that the scar was 
tender or painful in any way.  Additionally, there is no evidence 
indicating that the scar is unstable, that the area of the scar 
exceeds 144 square inches (929 square cm), or that there is any 
limitation of function as a result of the scar.   38 C.F.R. § 
4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a higher schedular rating.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  

The Court has held that the threshold factor for extra-schedular 
consideration is a finding on the part of the RO or the Board 
that the evidence presents such an exceptional disability picture 
that the available schedular evaluations for the service-
connected disability at issue are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and the symptomatology of the claimant's disability with 
the established criteria provided in the rating schedule for the 
disability.  If the criteria reasonably describe the claimant's 
disability level and symptomatology, then the disability picture 
is contemplated by the rating schedule, the assigned evaluation 
is therefore adequate, and no referral for extra-schedular 
consideration is required.  Thun v. Peake, 22 Vet. App. 111 
(2008).

In the case at hand, the record reflects that the scar is not 
productive of any significant symptoms or impairment.  
Accordingly, the Board has determined that referral of this case 
for extra-schedular consideration is not in order.


							(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a compensable disability rating for a residual 
surgical scar on the lower abdomen is denied.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


